UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1296



FLORENCE N. GWANYALLA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 26, 2008             Decided:   October 31, 2008


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sopo Ngwa, Silver Spring, Maryland, for Petitioner. Gregory G.
Katsas, Assistant Attorney General, Michael P. Lindemann, Assistant
Director, Glen T. Jaeger, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Florence N. Gwanyalla, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s denial of

her applications for relief from removal.

          Gwanyalla first challenges the determination that she

failed to establish eligibility for asylum.     To obtain reversal of

a determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).             We have

reviewed the evidence of record and conclude that Gwanyalla fails

to show that the evidence compels a contrary result. Having failed

to qualify for asylum, Gwanyalla cannot meet the more stringent

standard for withholding of removal.       Chen v. INS, 195 F.3d 198,

205 (4th Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430

(1987). Finally, we uphold the finding below that Gwanyalla failed

to demonstrate that it is more likely than not that she would be

tortured if removed to Cameroon.     8 C.F.R. § 1208.16(c)(2) (2008).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                       PETITION DENIED


                                - 2 -